Per Curiam.
The pertinent facts involved in this proceeding are set forth in our opinion in Le Blanc v. Balon, 104 R. I. 106, 242 A.2d 295. After considering the narrow issue raised there, we requested further briefing and reargument on the following questions:
1. Whether the Workmen’s Compensation Commission initally, and this court on review, should take judicial notice of federal statutes and orders promulgated pursuant thereto and, if so, how that matter should have been brought on the record, and
2. Whether a determination of who is a motor vehicle “helper” within the meaning of the act is a question of fact, of law, or a mixed question of fact and law.
Because of the result we reach with reference to the second question, we conclude that it is not necessary to consider the issues raised by the first. For the purposes of this case we assume without deciding that the federal statute and bulletin referred to in 104 R. I. 106, 242 *518A.2d 295 were properly before the commission. That bulletin contains a definition of who is a “motor vehicle * * * helper” within the meaning of the federal statute. After careful consideration it is our judgment that the question of whether decedent was a “motor vehicle * * * helper” is a question of fact. The commission’s finding that he was not a motor vehicle helper is supported by the evidence and inferences which could be reasonably drawn therefrom, and is therefore binding upon this court. In the circumstances, even though we asked the parties to brief and argue the first question, we now decide that a determination of the issues raised therein is not necessary.
William R. Goldberg, Moses Kando, Ronald R. Gagnon for petitioner-appellant.
Worrell and Hodge, Eldridge H. Henning, Jr., for respondent-appellee.
The petitioner’s appeal is denied and dismissed, the decree appealed from is affirmed, and the cause is remanded to the Workmen’s Compensation Commission for further proceedings.